Citation Nr: 0718421	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  04-12 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's service connection claim for a 
psychiatric disability, claimed as schizophrenia.  

2.  Entitlement to service connection for a psychiatric 
disability, claimed as schizophrenia.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The veteran served on active duty for training from December 
1973 to February 1974, and on active duty from June 1975 to 
July 1975, from May 1976 to August 1976, and from October 
1977 to November 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which found no new and material evidence had been 
submitted to reopen the veteran's service connection claim 
for a psychiatric disability.  The veteran subsequently 
initiated and perfected an appeal of this determination.   In 
March 2006, the veteran testified before a Decision Review 
Officer seated at the RO, and in January 2007, he testified 
before the undersigned Veterans Law Judge, also seated at the 
RO.  

The issue of service connection for a psychiatric disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's application to reopen his service 
connection claim for a psychiatric disability was denied in a 
November 1996 rating decision, and he was so informed that 
same month.  He did not initiate an appeal of this denial.

2.  Subsequent to the November 1996 rating decision, the 
veteran has submitted additional VA medical records; this 
evidence is not cumulative or redundant of evidence 
previously of record and raises a reasonable possibility of 
substantiating the claim.  




CONCLUSIONS OF LAW

1.  The November 1996 RO rating decision that denied the 
veteran's application to reopen his service connection claim 
for a psychiatric disability is a final decision.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).  

2.  Evidence received since the RO's November 1996 rating 
decision which denied the veteran's application to reopen his 
service connection claim for a psychiatric disability is new 
and material, and the veteran's claim for that disability may 
be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  To the extent there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with the issue on 
appeal given the favorable nature of the Board's decision 
with regard to the pending claim to reopen.  

The veteran seeks to reopen his service connection claim for 
a psychiatric disability.  Service connection for a 
psychiatric disability has been denied the veteran on several 
occasions, with a final decision most recently being issued 
in November 1996.  The veteran did not appeal this rating 
decision; thus, it became final.  38 U.S.C.A. § 7105 (West 
2002).  Under applicable criteria, a claim that is the 
subject of a prior final denial may only be reopened if new 
and material evidence is received with respect to that claim.  
If the claim is thus reopened, it will be reviewed on a de 
novo basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  

Review of the record indicates the RO initially determined in 
January and March 2003 that the veteran had not submitted new 
and material evidence to reopen his claim.  However, during 
the pendency of this appeal, the RO found new and material 
evidence had been submitted, but continued the prior denials 
of service connection on the merits.  Nevertheless, the Board 
must address the issue of new and material evidence in the 
first instance because it determines the Board's jurisdiction 
to reach the underlying claims and to adjudicate the claims 
de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that 
no such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in this regard 
is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, 
beyond the evaluation of whether the evidence submitted in 
the effort to reopen is new and material, is neither required 
nor permitted.  Id. at 1384.  Any finding entered when new 
and material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO); see Jackson 
v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make 
clear that the Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim 
was appealed to the Board).  

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers, and material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

In the present case, the veteran has submitted VA medical 
treatment records in support of his application to reopen.  
For the reasons to be discussed below, this evidence is new 
and material, and his service connection claim may be 
reopened.  

When the veteran's application to reopen his claim was denied 
by the RO in November 1996, it determined that while the 
veteran had submitted evidence of a current diagnosis of a 
psychiatric disability, he had not established that such a 
disability began during military service, or within a 
presumptive period thereafter.  Since that determination 
became final, the veteran has submitted two relevant 
statements in support of his claim.  The first is the April 
2004 statement of the veteran's sister, who stated that upon 
his return from military service in 1974, the veteran was a 
"completely different person" whose behavior was "strange" 
and "paranoid".  The second relevant document is the June 
2004 medical opinion of S.W., M.D., a VA psychiatrist who has 
treated the veteran since 1986.  Dr. W. stated that in his 
professional opinion, "it is more likely than not that [the 
veteran's] schizophrenia is linked to the symptoms manifested 
during the year after his separation" from service.  

First, the Board finds these lay and medical statements are 
new, in that they were not of record at the time of the prior 
final denial, and they are not cumulative and redundant of 
evidence already considered.  Next, the Board finds these 
statements to be material, as they indicate the veteran 
displayed psychiatric symptoms immediately following military 
service which demonstrated the onset of a current disability.  
As the veteran's claim was previously denied based on a lack 
of evidence of in-service onset of a psychiatric disability, 
this new evidence clearly relates to an unestablished fact 
necessary to substantiate the claim.  The Board acknowledges 
further that the period of service for which the veteran 
claims the onset of psychiatric symptomatology was from 
December 1973 to February 1974, a period of less than 90 days 
in length, and that the veteran's additional service in 1975, 
1976, and 1977 was each for less than 90 days, the additional 
evidence does suggest the onset of psychiatric symptoms in 
close proximity to service.  In this regard, the Board notes 
that certain presumptions, such as the presumption relating 
to certain chronic diseases and disabilities (38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309), in pertinent part, 
only apply to periods of active military service which must 
have been 90 days in length.  See Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995).  Nonetheless, the Board finds that the 
additional evidence does raise a reasonable possibility of 
substantiating the claim, and as such, it is material.  

The veteran having submitted new and material evidence, his 
service connection claim for a psychiatric disability, 
claimed as schizophrenia, must be reopened and considered on 
the merits.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).  


ORDER

The claim of entitlement to service connection for a 
psychiatric disability is reopened, and to this extent only, 
the appeal is granted.  


REMAND

The Board having reopened the veteran's service connection 
claim for a psychiatric disability, claimed as paranoid 
schizophrenia, it may now be considered on the merits.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).  Service connection may 
also be awarded for certain disabilities, such as psychoses, 
which manifest to a compensable degree within a statutorily-
prescribed period of time where a veteran served 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).  
However, as noted above, the veteran does not have a period 
of active service that was 90 days in length.  While he has 
established "veteran" status for his period of active duty 
for training from December 1973 to February 1974 (service 
connection for asthma was granted in a September 1982 rating 
decision for that period of service), that period of service 
was not 90 days, and thus he is not afforded consideration of 
the legal criteria governing presumptive service connection 
for chronic diseases.  See Paulson v. Brown, 7 Vet. App. 466, 
470-71 (1995); McManaway v. West, 13 Vet. App. 60, 67 (1999) 
(citing Paulson, 7 Vet. App. at 469-70, for the proposition 
that, "if a claim relates to period of active duty for 
training, a disability must have manifested itself during 
that period; otherwise, the period does not qualify as active 
military service and claimant does not achieve veteran status 
for purposes of that claim"); see also Biggins v. Derwinski, 
1 Vet. App. 474, 479 (1991) (Steinberg, J., concurring).

38 C.F.R. § 3.384 was recently introduced to further define 
"psychosis" as used at 38 C.F.R. § 3.309.  Under § 3.384, 
psychosis includes schizophrenia.  71 Fed. Reg. 42758 (July 
28, 2006) (effective August 28, 2006).  

However, prior to any decision by the Board, additional 
development is required.  VA is obligated to make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2005).  VA's duty to assist includes providing a 
medical examination and/or obtaining a medical opinion when 
such an examination becomes necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005).  In 
the present case, while the veteran has presented a June 2004 
medical opinion statement from a VA psychiatrist, Dr. W., 
suggesting the veteran was displaying early symptoms of 
schizophrenia on separation from service in 1974, the Board 
notes that Dr. W. himself has no first-hand knowledge of the 
veteran's behavior immediately following service, as he did 
not begin treating the veteran until 1986, nearly 10 years 
after his final period of military service.  Additionally, 
Dr. W. failed to account for the nearly 10 year time gap 
between the veteran's last period of service and the first 
medical diagnosis of a psychiatric disability.  Based on 
these discrepancies, a supplemental VA medical opinion is 
required.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain the veteran's 
service personnel records from all periods 
of active duty for training and active 
military service.

2.  The AMC should forward the veteran's 
claims folder to a VA medical specialist 
in psychiatric disabilities for a medical 
opinion statement.  The veteran himself 
need not be personally examined, unless 
such examination is considered necessary 
by the VA medical specialist.  After fully 
reviewing the evidence of record, the 
examiner should note for the record any 
current psychiatric disabilities 
diagnosed.  For any current disabilities 
diagnosed, the examiner should state 
whether it is at least as likely as not 
such a disability began during any period 
of the veteran's active military service 
(from December 1973 to February 1974, from 
June 1975 to July 1975, from May 1976 to 
August 1976, and from October 1977 to 
November 1977).  The medical basis for all 
opinions expressed should also be given.  

3.  When the development requested has 
been completed, the case should again be 
reviewed by the AMC on the basis of any 
additional evidence added to the record.  
If the benefit sought on appeal is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate outcome of this case.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


